Citation Nr: 0124216	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  01-00 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2000 RO decision which denied the veteran's 
claim for service connection for a psychiatric disability.


FINDINGS OF FACT

An acquired psychiatric disorder including depression began 
many years after service and was not caused by any incident 
of service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001);  38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Marine Corps from 
June 11, 1970 to August 3, 1970.  His service medical and 
personnel records show no acquired psychiatric disorder.  The 
service records note learning and aptitude deficits, and it 
was recommended that he be discharged as being functionally 
illiterate.  Following review by an aptitude board, he was 
honorably discharged from the Marines during his period of 
recruit training on the basis of unsuitability.

The veteran filed his claim seeking service connection for an 
acquired neurosis in April 1999.  He said he was let into the 
Marines despite having dyslexia, and that during his service 
he was subjected to verbal and physical abuse from his 
superiors.  He attributed current problems to his treatment 
in service.

The RO denied the veteran's claim for service connection for 
an acquired neurosis in a February 2000 decision, finding the 
claim to be not well-grounded.  At the time of the RO's 
February 2000 decision, the veteran's service medical records 
had not been located.  Upon location of the veteran's service 
medical records, the RO issued an additional decision in 
March 2000 confirming its prior denial of the veteran's claim 
for service connection.

In his March 2000 notice of disagreement, the veteran 
asserted that he experienced daily abuse from his drill 
instructors as a result of a learning disability he had 
(dyslexia), and indicated his reluctance to report this 
treatment because of fear of retribution from his 
instructors.

In April 2000, the veteran submitted a statement from his 
brother.  The brother said that the veteran told him that he 
had been beaten up with a rifle and had his ribs broken and 
his shoulders injured by a drill sargeant.  He also said that 
the veteran complained frequently of pain in his shoulders 
and chest area.
 
In May 2000, the veteran submitted VA treatment records 
covering the time period from March 1999 through April 2000.  
These pertain to shoulder problems, not a psychiatric 
disability.  The records include a history of a shoulder 
injury in a motor vehicle accident and shoulder surgery a few 
years ago, and it was noted the veteran's worker's 
compensation benefits had run out.

The veteran also submitted a statement from his sister in 
June 2000.  She said the veteran told her that he was being 
beaten on a daily basis by his drill instructors because they 
believed he was slacking off and was unable to remember his 
general orders.  She also said that the veteran had not been 
the same since his release from the military.

A December 2000 statement of the case informed the veteran of 
the law pertaining to service connection and the evidence 
required to substantiate his claim.

The veteran filed his substantive appeal in January 2001.

In March 2001, the veteran appeared at an RO hearing.  He 
testified as to his history of dyslexia and his problems 
remembering things while he was in service.  He also 
testified regarding the harassment and assaults which he 
alleged he was subjected to while in service, and indicated 
his reluctance to inform others because of fear of 
retribution.  He indicated that he had not sought any 
psychiatric treatment, but had been told during a job 
interview that he might benefit from such treatment.  He also 
indicated that there were no medical records which could be 
obtained in support of his claim.

In March 2001, a letter was sent to the veteran which 
explained to him the impact of the Veterans Claims Assistance 
Act of 2000 (VCAA) upon his claim, and informed him of the 
VA's duty to provide notice and assistance in connection with 
his claim, and also of the evidence necessary to substantiate 
his claim.  

The veteran was given a VA mental disorder examination in 
April 2001.  He gave a history of being diagnosed with 
dyslexia while he was in elementary school, and he described 
childhood feelings of inadequacy and inability to fit in.  He 
reported he was picked on in high school, had an altercation 
with the principal, and was expelled.  He said he 
subsequently joined the Marines.  The veteran alleged he was 
harassed and abused while in service.  After service, he 
related, he was involved in heavy use of drugs and alcohol.  
He reported he had multiple marriages and various jobs after 
service.  The veteran said he last worked in 1996 at which 
time he injured his shoulders.  The veteran indicated that he 
had no history of psychiatric hospitalizations, but had seen 
a psychologist once in connection with pain management from 
an on-the-job injury he received in 1996.  He also indicated 
that he had chronic pain in his shoulder which affected his 
ability to sleep.  Subjectively, the veteran indicated that 
he felt depressed, and felt that this condition began in the 
military as a result of his inability to do what he wanted to 
do.  He said that he could not remember his orders while in 
service because his mind would go blank.   He further stated 
that he felt feelings of anger, felt difficulty in being 
unemployed, and had a low self esteem because of his feelings 
of uselessness.  The examiner found that the veteran's 
symptoms did not meet the criteria for a major depressive 
disorder, and were not consistent with a post-traumatic 
stress disorder.  The examiner found that many psychosocial 
stressors contributed to the veteran's depression, including 
his chronic pain, inability to work, homesickness for his 
family, and his dislike of living in Florida.  The veteran's 
feelings of inadequacy were felt to have started as a result 
of the stigma associated with his diagnosis of dyslexia, and 
his anger developed as a result of being picked on.  The 
examiner indicated that the veteran's experience in the 
military contributed to these feelings.  The examiner's 
impression was depressive disorder not otherwise specified, 
and polysubstance abuse in remission by patient report.  The 
examiner also noted reading disorder by history, and chronic 
pain.  As for factors affecting the veteran's diagnosis, the 
examiner listed verbal and physical abuse during basic 
training in the military, inability to work, homesickness for 
family in California, dislike for current living situation in 
Florida, and discontent at being homebound.

In June 2001, the RO denied the merits of the claim for 
service connection for a psychiatric disorder.

Analysis

The veteran claims service connection for an acquired 
psychiatric disorder.  He has been informed of evidence 
needed to substantiate his claim.  Although given an 
opportunity to do so, he has not identified any sources of 
medical records which might substantiate his claim.  He has 
been provided with a personal hearing and a VA examination.  
The Board is satisfied that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), and a recently 
enacted companion VA regulation, have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,520, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).
 
Service connection may be granted for a disability which 
resulted from an injury or disease incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.

The veteran served on active duty in the Marines from June to 
August 1970.  Service medical and personnel records show no 
acquired psychiatric disorder.  The service records show 
learning and aptitude problems, and following aptitude board 
proceedings he was discharged from service as being 
unsuitable.  The service records contain no suggestion of the 
abuse which the veteran now alleges.

There is no evidence of any acquired psychiatric disorder 
until many years after service.  The 2001 VA examination 
resulted in a diagnosis of depression (as well as 
polysubstance abuse in remission by patient history).  
Factors listed as contributing to the veteran's depression 
included verbal and physical abuse during basic training in 
the military, inability to work, homesickness for family in 
California, dislike for current living situation in Florida, 
and discontent at being homebound.  While verbal and physical 
abuse in service is one of the listed factors contributing to 
the veteran's diagnosis, this factor is derived only from the 
veteran's self-reported and unsubstantiated history of 
service experiences.  To the extent that the listing of this 
factor may be construed as an opinion that the veteran's 
current condition is related to service, the Board finds it 
has no probative value.  A medical opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet.App. 458 (1993).  There is no credible 
objective evidence supporting the veteran's contentions of 
verbal and physical abuse while in service.  The veteran's 
assertions in this regard are not supported by his service 
records, and the recent statements from his siblings are only 
recitations of what the veteran told them.  

There is no credible medical evidence that the veteran's 
current acquired psychiatric disorder (last diagnosed as 
depression), which became manifest many years after service, 
was caused by any incident of service.  Without proof of a 
potentially causative disease, injury, or event in service 
(and there is no such proof here), there can be no basis for 
an informed medical opinion on causation.  The veteran and 
his siblings, being laymen, have no competence to give a 
medical opinion on diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The weight of the credible evidence demonstrates that the 
veteran's current acquired psychiatric disorder began many 
years after service and was not caused by any incident of 
service.  A psychiatric disability was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for a psychiatric 
disability, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b);  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

